Mr. Justice Niehaus delivered the opinion of the court. Abstract of the Decision. 1. Replevin, § 50*—when owner of pawned property must pay or tender amount due as prerequisite to action. One whose personal property has been pawned with her knowledge and consent cannot maintain replevin to recover possession of such property without first paying or tendering the amount due to the pawnee in redemption from the pledge. 2. Troves and conversion, § 28*—when owner of pawned property must pay or tender amount due as prerequisite to action. An action of trover to recover the value of personal property cannot be maintained against a pawnee of such property where it appears that the property was pawned with the knowledge and consent of plaintiff, and that the amount due to the pawnee in redemption of the pledge was not paid or tendered to pawnee before Commencing the action.